MEMORANDUM **
Yiu Wing Choi appeals pro se from the district court’s order denying his motion to reduce the restitution award imposed following his guilty-plea conviction for bank fraud, in violation of 18 U.S.C. § 1344. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Choi contends that the district court erred by denying his motion to reduce the restitution award because: 1) the district court failed to consider Choi’s financial condition and relied instead on the report of a third party when imposing restitution; 2) the accrual of interest is rendering it impossible for Choi to ever pay off the award; and 3) the bank awarded restitution was not a victim within the meaning of the restitution statute.
Assuming these issues are properly before the court at this time, we conclude that the district court did not abuse its discretion by denying the motion. See 18 U.S.C. § 3612(f) (interest shall be charged on restitution awards); United States v. Youpee, 836 F.2d 1181, 1184 (9th Cir.1988) (institution can be victim within meaning of restitution statutes); United States v. English, 92 F.3d 909, 916 (9th Cir.1996) (no abuse of discretion when district court considers defendant’s future ability to pay and there was some evidence *626that defendant might be able to pay the award in the future).
We note that the district court notified Choi that “the Court will not terminate Defendant’s restitution unless such course of action is petitioned by the U.S. Attorney’s Office or the probation department.”
The motion to waive interest is denied without prejudice to filing in the district court.
The remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.